Vinje, J.
It will be noticed that neither in the contract for the purchase of the car nor in the bill of sale is the time for payment specified. Indeed, there is much force in the argument of defendant that the contract and bill of sale require payment of the full purchase price before delivery of the car can be made to the purchaser. But, treating it as a time sale, there is no way of ascertaining the time of payment. Sec. 2317, Stats. 1917, provides that the “effect of. such filing shall not extend for more than one year after the time fixed for payment of the contract price or for the performance of the other conditions of such sale.” This clearly contemplates that the time of payment, where there are no other conditions, must be fixed in the contract filed in order to give notice. Prospective purchasers are entitled to know definitely when the effect of the filing expires, and if the contract is silent as to time of payment the filing can give no notice to any one because it does not comply with the statutory requirement of fixing the time of payment, and hence is not entitled to filing. The suggestion that it ought to be held good for one year after the date of the contract is not well taken. The statute makes no such provision and *265this court can make none. To secure the benefit of the statute it must be substantially complied with.
The plaintiff contends that, though the statute does not apply, the contract is nevertheless valid though not filed, and cites Lillie v. Dunbar, 62 Wis. 198, 22 N. W. 467; Wadleigh v. Buckingham, 80 Wis. 230, 49 N. W. 745; Monitor M. Co. v. Jones, 96 Wis. 619, 72 N. W. 44; and Mississippi R. L. Co. v. Miller, 109 Wis. 77, 85 N. W. 193. In the first case it was found that the purchaser had actual notice, and besides, the subject matter was standing timber — real estate,— and the purchaser was chargeable with the seller’s record title. The same is true as to the last case. In Wadleigh v. Buckingham, 80 Wis. 230, 49 N. W. 745, the contract was entitled to filing and was filed, and of course held to be notice to third parties. In Monitor M. Co. v. Jones, 96 Wis. 619, 72 N. W. 44, the contracts were held to be commission contracts and not contracts of conditional sale and were not" entitled to filing and were not filed. Since they were not contracts of conditional sale, the statute did not apply and the title never passed out of plaintiffs even as against third persons. Here we have a clear conditional sale contract which passes title as to third parties without notice. It was undisputed that defendant had no notice except such as the filing of the contract fnight give, and since the contract was not entitled to filing' he' had no notice.
By the Court. — Judgment affirmed.
Winslow, C. J., and Kerwin and Rosenberry, JJ., took no part.